DETAILED ACTION
Notice to Applicant
 
1.               The following is a FINAL office action upon examination of application number 16/237,560. Claims 1-6, and 22-34 are pending in this application and have been examined on the merits discussed below
 
2.               The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment

3.	In the response filed March 18, 2021, Applicant amended claims 1-4, 22-26, and 29-32, and canceled claim 21. No new claims were presented for examination. 

4.	Applicant's amendments are hereby acknowledged. The amendments are sufficient to overcome the previously issued claim rejections under 35 U.S.C. 101; accordingly, the claim rejections under 35 U.S.C. 101 have been withdrawn.

Response to Arguments

5.	Applicant's arguments filed March 18, 2021, have been fully considered.

6.	Applicant submits that “the claims implement any underlying abstract idea into a practical application thereof such that the claims are not “directed to” an abstract idea.” Specifically, Applicant submits that “the present claims apply and use any underlying abstract idea in a way 

	In response to Applicant’s arguments, the Examiner agrees. In the context of Step 2A, Prong Two, the claims are eligible for explaining how the additional limitations integrate the alleged abstract idea into a practical application. The claims are eligible at step 2A, Prong Two for explaining how claim 1, as a whole, integrates the recited subject matter with meaningful limitations into a practical application. Accordingly, the previously issued claim rejections under 35 U.S.C. 101 have been withdrawn.

7.	Applicant submits that “Petri’s discussion of “user behavior tracking” fails to disclose “monitoring activity associated with a client system of the client as a plurality of electronic transactions are performed via the client system,” as recited in amended claim 1.” [Applicant’s Remarks, 03/18/2021, page 12]


8.	Applicant submits that “Petri further fails to disclose “based on the monitoring, determining that the activity associated with the client system shifts the client from a first category of client to a second category of client, wherein the second category is associated with a higher level of risk than the first category,” including doing so by “analyzing one or more transaction characteristics of the plurality of electronic transactions performed via the client system.”” [Applicant’s Remarks, 03/18/2021, page 12]

In response to the Applicant’s argument that Petri fails to disclose “based on the monitoring, determining that the activity associated with the client system shifts the client from a first category of client to a second category of client, wherein the second category is associated with a higher level of risk than the first category,” including doing so by “analyzing one or more transaction characteristics of the plurality of electronic transactions performed via the client system,” it is noted that this argument is a mere allegation of patentability by the Applicant with no supporting rationale or explanation. Merely stating that the claims do not teach a feature does not offer any insight as to why the specific sections of the prior art relied upon by the Examiner fail to disclose the claimed features. Applicant's arguments amount to a general allegation that 

9.	Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above, or they are directed to features which have been newly added via amendment. Therefore this is now the Examiner's first opportunity to consider these limitations in view of the prior art and as such any arguments regarding these limitations would be inappropriate since they have not yet been examined. A full rejection of these limitations in view of the prior art will be presented later in this Office Action.

Claim Rejections - 35 USC § 103

10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

13.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

14.	Claims 1-6, and 22-34 are rejected under 35 U.S.C. 103 as being unpatentable over Boding, Pub. No.: US 2013/0054438 A1, [hereinafter Boding], in view of Petri et al. Pub. No.: US 2012/0130853 A1, [hereinafter Petri].

As per claim 1, Boding teaches a method, comprising: generating information for a user interface to facilitate interaction with a risk management system (paragraph 0007, discussing systems and methods for providing suggestion rules to merchants for customizing their fraud detection rule profiles; paragraph 0019, discussing that FIG. 6 shows a user interface including 

the user interface including: a first element configured to indicate a rule used by the risk management system to manage risk for a client (paragraph 0021, discussing that FIG. 7B shows a user interface including a rule definition of a rule in a category of FIG. 7A; paragraph 0051, discussing that a merchant can customize its fraud detection and sorting algorithms by selecting rules from a larger list of rules (i.e. indicate a rule). Once selected by a merchant in a profile for a business line, multiple core rules can auto-populate into other profiles (i.e., sets of rules) that a merchant might want to use or try.  In this way, merchants do not have to continually select those rules to create other profiles for testing or production; paragraph 0067, discussing that the profiles and rules interface may be part of a Main menu interface that provides the user various buttons to view, create or delete different rules and profiles); 

a second element configured to indicate an effectiveness of the rule in managing risk (paragraph 0050, discussing that he rules suggestion engine can also offer suggestions alongside a user's current rule profile. For example, a floating tag box can hover above a suggested change to a rule in a rule review pane. A suggestion can state "Changing priority from 4 to 3 might reduce 

a third element configured to be invocable to modify the rule (paragraph 0060, discussing that the rule suggestion engine suggests the transaction rule to the user that may be applied for future transactions for fraud detection (i.e., a third element configured to be invocable to modify the rule). The user can choose to either implement the rule, modify one or more of the rules, or chose not to use the suggested rule. If the user chooses not to use any of the suggested rules, the default profiles and rules setting will be applied to the company's transactions. Alternatively, the user can choose to create a new profile and customized rules as will be discussed in later sections; FIG. 3B, element 38 – showing a step to modify the rule; paragraph 0068); 

monitoring activity associated with a client system of the client as a plurality of electronic transactions are performed via the client system (paragraph 0062, discussing that the rule suggestion engine applies the suggested rule in passive mode to detect the fraudulent transactions. A "passive mode" is one in which the rule is not actually applied in reality to reject the transaction, but is applied to a transaction to see how the rule performs. In one embodiment, the suggested rule is stored in rules and profiles for one or more merchants and the transactions 

analyzing one or more transaction characteristics (paragraph 0027, discussing that   transaction data may include data relating to a plurality of transactions such as a plurality of payment transactions. In some embodiments, the transaction data may comprise at least 10, 100, 1000, or even over 10,000 transactions. In some embodiments, the transaction data may include transactions that are clearly not fraudulent or are clearly not authentic; paragraph 0028, discussing that an "attribute" may include a characteristic of a transaction such as whether or not the transaction is fraudulent or non-fraudulent, and whether the transaction eventually ended up being a charged back or chargeback transaction; paragraph 0043, discussing that transaction data database contains historical transaction data from a merchant. In another embodiment, historical transaction data from other merchants may be used as well. Historical transaction data may be used to generate custom rules for fraud detection based on a user specified attribute.  Transaction data may include data related to specific transactions, and may include the type of goods or services purchased, the type of payment mechanism used, the quantity of goods or services purchased, the shipping address, the billing address, and other information relating to ordering goods; paragraph 0093, discussing that the transaction is analyzed based on a particular category and the transaction data in that category is further segmented in order for an applicable rule to be generated; paragraph 0098);
modifying the second element of the user interface to include a recommended modification to the rule (paragraph 0063, discussing that if the rule suggestion engine 15e determines that the fraud is lowered to a predetermined level or degree by applying the suggested rule, the suggested rule can be automatically added to a customized profile of the user or to the suggested rules list (i.e. include a recommended modification to the rule), as shown in step 37. For example, if it is determined that transactions initiated from a particular geographic location are more fraudulent, a rule can be suggested that elevates the priority of rules based on the geographic location. If a rule is triggered, then the transaction may be flagged for a human analyst to analyze; paragraph 0068, discussing that once the rule suggestion engine  generates a set of rules and/or one or more profiles for the user's company, the user can view the suggested rules by selecting a "view suggested rules" button and view suggested profiles by selecting a "view suggested profiles" button. The users can then choose to either implement the rules, modify one or more of the rules/profiles, or chose not to use the suggested rules/profiles); and

 in response to receiving an interaction with the user interface, applying the recommended modification to the rule (paragraph 0061, discussing that FIG. 3B illustrates an exemplary flow diagram, illustrating a method for performing embodiments of the invention for applying suggested rules for fraud detection; paragraph 0063, discussing that if the rule suggestion engine 15e determines that the fraud is lowered to a predetermined level or degree by applying the suggested rule, the suggested rule can be automatically added to a customized profile of the user or to the suggested rules list, as shown in step 37. For example, if it is determined that transactions initiated from a particular geographic location are more fraudulent, a rule can be suggested that elevates the priority of rules based on the geographic location. If a rule is triggered, then the transaction may be flagged for a human analyst to analyze; paragraph 0068, discussing that once the rule suggestion engine  generates a set of rules and/or one or more profiles for the user's company, the user can view the suggested rules by selecting a "view suggested rules" button and view 

While Boding teaches analyzing one or more transaction characteristics and modifying the second element of the user interface to include a recommended modification to the rule, it does not teach that the modifying is based on the shift in category. Boding does not explicitly teach based on the monitoring, determining that the activity associated with the client system shifts the client from a first category of client to a second category of client, wherein the second category is associated with a higher level of risk than the first category, wherein the determining includes: analyzing one or more transaction characteristics of the plurality of electronic transactions performed via the client system; and detecting, based on the one or more transaction characteristics, that the activity associated with the client system corresponds to the higher level of risk; and based on the shift in category, modifying the second element of the user interface to include a recommended modification to the rule that is consistent with the second different category of client. Petri in the analogous art of risk management systems teaches:

based on the monitoring, determining that the activity associated with the client system shifts the client from a first category of client to a second category of client (abstract, discussing a full-service turn-key in-application commerce solution with fraud detection that provides web service interfaces to a commerce system. The in-application solution features fraud detection with user behavior tracking  (i.e., monitoring) and fraud controls that limit the features 
wherein the second category is associated with a higher level of risk than the first category (paragraph 0080, discussing that the user is typically assigned a risk class (i.e. first category) and a customer is able to modify the assigned risk class for every account…As the user moves through the application the user's risk score is updated frequently, incremented and decremented as the user is involved in any of the configured events, which may or may not adjust the originally assigned risk class (i.e.  adjusted category). Fraud controls are applied based on the risk classification identified by the user's fraud score in the user account. Fraud results and case management may be fed back into the legacy systems from which the fraud originated. This allows the customer to further refine fraud detection on its site; paragraph 0082, discussing that rules may be configured as a direct consequence to certain events or as the result of the risk classification into which the user's fraud score falls. For direct consequences, purchase transactions may be denied...Similarly, anyone who in the past was banned or suspended from game play may be assigned fraud points which would result in a higher fraud score (i.e., wherein the second category is associated with a higher level of risk than the first category) after the user account has been reactivated after the ban or suspension has been lifted…The rules and results are configurable. Other results may include blocking the account for a particular period of time with an increase in the user's fraud score, denying transactions for blacklisted payment forms, or classifying as a blacklisted error type and increasing the fraud score if payment partners respond with an error on a user's transaction; paragraph 0083, discussing that fraud/risk classifications are also configurable. The default risk classes in the system are: no risk, small abnormality, abnormality, risky, fraud most likely; paragraphs 0085, 0087, 0115).

wherein the determining includes: analyzing one or more transaction characteristics of the plurality of electronic transactions performed via the client system (paragraph 0057, discussing that a batch framework supports batch processing of transaction data to provide information to supporting modules, including fraud detection analysis 336, reporting and analytics 328 and 

 detecting, based on the one or more transaction characteristics, that the activity associated with the client system corresponds to the higher level of risk (paragraph 0080, 

based on the shift in category, modifying the second element of the user interface to include a recommended modification to the rule that is consistent with the second different category of client (paragraph 0078, discussing that a preferred embodiment of a fraud defender module allows configuration of rules for setting, incrementing and decrementing fraud scores (also referred to as risk score or risk scoring); for tracking user events; for setting and adjusting risk classifications; and for configuring rules and consequences for the results of fraud score/classification evaluation (i.e.,  include a recommended modification to the rule that is consistent with the different category of client); paragraph 0080, discussing that the user is typically assigned a risk class (i.e. category of the client) and a customer is able to modify the assigned risk class for every account...As the user moves through the application the user's risk score is updated frequently, incremented and decremented as the user is involved in any of the configured events, which may or may not adjust the originally assigned risk class. Fraud controls are applied based on the risk classification identified by the user's fraud score in the user account. Fraud results and case management may be fed back into the legacy systems from which the fraud originated. This allows the customer to further refine fraud detection on its site; paragraph 0082, discussing that rules may be configured as a direct consequence to certain events or as the result of the risk classification into which the user's fraud score falls (i.e., the second element is modified to include a modification to the rule that is consistent with the user risk classification). For direct consequences, purchase transactions may be denied. For example, anyone who is banned or suspended from game play may have purchase transactions denied. Similarly, anyone who in the past was banned or suspended from game play may be assigned fraud points which would result in a higher fraud score after the user account has been reactivated after the ban or suspension has been lifted... In addition, the system may perform a velocity check, tracking the 

Boding is directed towards systems and methods for implementing a rules suggestion engine that suggests rules to a user for lowering fraud in future transactions. Petri is directed to a commerce system and method with fraud detection. Therefore they are deemed to be analogous as they both are directed towards risk management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boding to include determining that the activity associated with the client system shifts the client from a first category of client to a second category of client based on the monitoring, wherein the second category is associated with a higher level of risk than the first category, wherein the determining includes: analyzing one or more transaction characteristics of the plurality of electronic transactions performed via the client system; and detecting, based on the one or more transaction characteristics, that the activity associated with the client system corresponds to the higher level of risk; and based on the shift in category, modifying the second element of the user interface to include a recommended modification to the rule that is consistent with the second different category of client, as taught by Petri, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive method by allowing management to use rules to inspect transactions, thereby enabling users to invest in 

As per claim 2, Boding teaches the method of claim 1,wherein the user interface further includes: a fourth element configured to invoke an estimation in change in performance metrics associated with the rule using the recommended modification (paragraph 0050, discussing that the rules suggestion engine can also offer suggestions alongside a user's current rule profile. For example, a floating tag box can hover above a suggested change to a rule in a rule review pane. A suggestion can state "Changing priority from 4 to 3 might reduce fraudulent transactions by 0.046%" as a tool, or tip, hovering above a priority dropdown list box (i.e., invoke an estimation in change in indications of performance metrics associated with the rule using the recommended modification); paragraph 0065, discussing that historical data from other merchants can also be used to suggest rules to a particular merchant if it is consistent with privacy laws. For example, if large box retail electronic stores are experiencing a certain type of fraud that is minimized with a particular set of rules, then some of the rules may be suggested to smaller local retail electronics merchant; paragraph 0045).

As per claim 3, Boding teaches the method of claim 2, wherein, after invocation of the fourth element, the second element displays a current value of the performance metrics and an estimated change to the current value of the performance metrics using the recommended modification to the rule (paragraph 0050, discussing that the rules suggestion engine can also offer suggestions alongside a user's current rule profile. For example, a floating tag box can hover above a suggested change to a rule in a rule review pane. A suggestion can state "Changing priority from 4 to 3 might reduce fraudulent transactions by 0.046%" as a tool, or tip, hovering above a priority dropdown list box; paragraph 0062, discussing that the suggested rule is stored in rules and profiles for one or more merchants and the transactions are observed for a period of 

As per claim 4, Boding teaches the method of claim 1, further comprising: storing the monitored activity of the client in a historical data database by a risk decision engine (paragraph 0043, discussing that the transaction data database (i.e. historical data database) contains historical transaction data from a merchant. In another embodiment, historical transaction data from other merchants may be used as well. Historical transaction data may be used to generate custom rules for fraud detection based on a user specified attribute. Transaction data may include data related to specific transactions, and may include the type of goods or services purchased, the type of payment mechanism used, the quantity of goods or services purchased, the shipping address, the billing address, and other information relating to ordering goods; paragraph 0053, discussing that the rule suggestion engine obtains transaction data which may be stored in transaction data database...); and

wherein applying the recommended modification to the rule is performed by the risk decision engine (paragraph 0061, discussing that FIG. 3B illustrates an exemplary flow diagram, illustrating a method for performing embodiments of the invention for applying suggested rules for fraud detection; paragraph 0062, discussing that the rule suggestion engine applies the suggested rule in passive mode to detect the fraudulent transactions; paragraph 0063, discussing that if the rule suggestion engine determines that the fraud is lowered to a predetermined level or 

Boding does not explicitly teach wherein determining that the monitored activity of the client is shifted into the second category of client is performed by the risk decision engine. However, Petri in the analogous art of risk management systems teaches this concept (abstract, discussing that fraud detection involves input from the application, the commerce system, or third party systems. User fraud scores are updated frequently as events are processed. Controls are applied to the user account based on the user fraud score and risk classifications for ranges of fraud scores…; paragraph 0020, discussing that fraud management is based on rules configured by the customer, user behavior tracking and fraud controls that allow the customer to limit the features, such as payment methods, user roles, offers and content, that are offered to a user based on a user's fraud score, thereby greatly minimizing the opportunity for fraudulent behavior for users with high fraud scores; paragraph 0078, discussing that a preferred embodiment of a fraud defender module allows configuration of rules for setting, incrementing and decrementing fraud scores (also referred to as risk score); for tracking user events; for setting and adjusting risk classifications; and for configuring rules and consequences for the results of fraud score/classification evaluation; paragraph 0080, discussing that the user is typically assigned a risk class (i.e. category of the client) and a customer is able to modify the assigned risk class for every account... As the user moves through the application the user's risk score is updated frequently, incremented and decremented as the user is involved in any of the configured events, which may or may not adjust the originally assigned risk class. Fraud controls are applied based 

Boding is directed towards systems and methods for  implementing a rules suggestion engine that suggests rules to a user for lowering fraud in future transactions. Petri is directed to a commerce system and method with fraud detection. Therefore they are deemed to be analogous as they both are directed towards risk management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boding 

As per claim 5, Boding teaches the method of claim 1, wherein the risk management system uses a plurality of rules to manage the risk of the client (paragraph 0036, discussing that a rule suggestion engine along with rules and profiles database, fraud data database, client profiles database , and transaction data database are shown as part of decision manager module 15.  Decision manager module  is configured generate fraud detection rules and merchant profiles in a fraud detection system; paragraph 0040, discussing that  the rules and profiles database  contains different set of rules and profiles for different merchants. Rules and profiles database may contain core set of rules and rule profiles specific to each merchant. New rules and profiles developed in response to fraud patterns and in response to specific types of business needs can be stored on rules and profiles database as well; paragraphs 0052, 0100); and 

wherein the second element indicates effectiveness of the plurality of rules collectively (paragraph 0062, discussing that the rule suggestion engine compares the application of the current set of rules to a set of transaction data with the application of the amended set of rules to the same set of transaction data. If the result of the comparison indicates that the fraud would be reduced by the application of the amended set of rules (i.e., effectiveness of the plurality of rules collectively), then the difference between the amended set of rules and the current set of rules 

As per claim 6, Boding teaches the method of claim 5, wherein the user interface includes a second recommended modification to at least one of the plurality of rules in addition to the rule (paragraph 0050, discussing that the rules suggestion engine 15e can also offer suggestions alongside a user's current rule profile. For example, a floating tag box can hover above a suggested change to a rule in a rule review pane. A suggestion can state "Changing priority from 4 to 3 might reduce fraudulent transactions by 0.046%" as a tool, or tip, hovering above a priority dropdown list box; paragraph 0076, discussing that FIG. 6 illustrates an exemplary set of default categories that can be provided for each new or existing profile. The categories 60 can each contain a set of rules which provide a category specific fraud detection being utilized in that profile.  The rules can be default rules within each category 60 or can be customized and added to the categories.  An indication 61 of the rules being utilized in each category is also shown in the listing of categories. The user optionally can view all rules 62 currently being applied in a profile or can create a custom rule 63 and/or category within the profile; FIG. 6, element 61 – showing an indication of the applied rules; paragraph 0086, discussing that FIG. 7A shows an exemplary illustration of first two sets of rules, or categories; FIG 7A, element 70, showing a user interface including recommended modification to multiple rules; paragraph 0060, discussing that the rule suggestion engine suggests the transaction rule to the user that may be applied for future transactions for fraud detection. The user can choose to either implement the rule, modify one or more of the rules, or chose not to use the suggested rule. If the user chooses not to use any of 

and wherein the user interface further includes a fifth element that, when invoked, causes the risk management system to apply the second recommended modification and the recommended modification to both the one of the plurality of rules, and the rule, respectively (paragraph 0051, discussing that a merchant can customize its fraud detection and sorting algorithms by selecting rules from a larger list of rules. Once selected by a merchant in a profile for a business line, multiple core rules can auto-populate into other sets of rules that a merchant might want to use or try. In this way, merchants do not have to continually select those rules to create other profiles for testing or production; paragraph 0060, discussing that the rule suggestion engine suggests the transaction rule to the user that may be applied for future transactions for fraud detection. The user can choose to either implement the rule, modify one or more of the rules, or chose not to use the suggested rule. If the user chooses not to use any of the suggested rules, the default profiles and rules setting will be applied to the company's transactions; paragraph 0064, discussing that if the rule suggestion engine determines that the fraud is not lowered to a desired level or degree, it can modify the rule in step 38. In one embodiment, the rule suggestion engine  modifies the rule by iterating through the steps 31-34. For instance, a rule such as "is transaction over $500" may be modified to have a greater or lower threshold value until the desired fraud rate is obtained. In another embodiment, the rule suggestion engine 15e changes the priority of the rule to determine whether the fraud can be lowered. Once the rule is modified, the rule suggestion engine 15e can test the rule by repeating steps 35-38. The rules profiles with the suggested rules can be applied  (i.e. apply the second recommended modification and the recommended modification to both the one of the plurality of rules, and the rule, respectively) to actual historical data or test historical data; paragraph 0059, FIG. 7A).

As per claim 22, Boding teaches the method of claim 1, wherein the monitored activity associated with the client includes at least one of the following types of activity: a number of transactions undertaken using the client system; a type of the transactions undertaken using the client system; and a percentage of the transactions being approved by the client system (paragraph 0030, discussing that "Key indicators" may include features that differentiate the segmented transactions from the other transactions in the larger set of transactions that included the segmented transactions…Examples of key indicators may include, but are not limited to, the type of transaction (i.e. type of the transactions underran using the client system), the amount of a transaction, the time of purchase, the date of purchase, the type of payment device used (e.g., credit, debit, check, etc.), or the type and/or quantity of goods purchased; paragraph 0043, discussing that historical transaction data may be used to generate custom rules for fraud detection based on a user specified attribute. Transaction data may include data related to specific transactions, and may include the type of goods or services purchased, the type of payment mechanism used, the quantity of goods or services purchased…, and other information relating to ordering goods; paragraph 0073).

Petri also teaches wherein the monitored activity of the client includes at least one of the following types of activity: a number of transactions undertaken using the client system; a type of the transactions undertaken using the client system; and a percentage of the transactions being approved by the client system (paragraph 0082, discussing that the system may perform a velocity check, tracking the number of transactions per time frame (i.e. a number of transactions undertaken using the client system) and the amount per transaction and provide an error to the transaction server if certain rules are violated. The rules and results are configurable. Other results may include blocking the account for a particular period of time with an increase in the user's fraud score, denying transactions for blacklisted payment forms, or classifying as a 

Claims 23 and 29 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 1, as discussed above. Further, as per claims 23 and 29 Boding teaches a non-transitory, computer-readable medium having instructions stored thereon that are executable by a risk management system (paragraph 0009, discussing a server computer comprising a processor and a non-transitory computer-readable storage medium. The computer readable medium comprises code executable by the processor for implementing a method.  The method comprises providing suggestion rules, by a server computer, which users (merchants) at a client computer can use for fraud detection…); and a risk management system, comprising: at least one processor; a non-transitory, computer-readable medium having instructions stored thereon that are executable by the at least one processor (paragraph 0009, discussing a server computer comprising a processor and a non-transitory computer-readable storage medium. The computer readable medium comprises code executable by the processor for implementing a method.  The method comprises providing suggestion rules, by a server computer, which users (merchants) at a client computer can use for fraud detection…; paragraph 0104, discussing that the software components or functions described in this application may be implemented as software code to be executed by one or more processors using any suitable computer language such as, for example, Java, C++ or Perl using, for example, conventional or object-oriented techniques.  The software code may be stored as a series of instructions, or commands on a computer-readable medium, such as a random access memory (RAM), a read-only memory (ROM), a magnetic medium such as a hard-drive or a floppy disk, or an optical medium such as a CD-ROM.  Any such computer-readable medium may also reside on or within a single computational apparatus, and may be present on or within different computational apparatuses within a system or network).

Claims 25 and 31 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 3, as discussed above.
Claims 26 and 32 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 4, as discussed above.
Claims 27 and 33 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 5, as discussed above.
Claims 28 and 34 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 6, as discussed above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Lee et al., Pub. No.: US 2002/0099649 A1 – relates to identification and management of fraudulent credit/debit card purchases at merchant ecommerce sites.
B.	Manapat et al., Patent No.: US 10,867,303 B1 – describes systems, methods, and apparatuses for implementing user customizable risk management tools with statistical modeling and recommendation engine.
C.	Cama et al., Pub. No.: US 2014/0201077 A1 – describes fraud detection employing fraud detection rules.
D.	Li et al., Patent No.: US 8,666,861 B2 – describes software and methods for risk and fraud mitigation.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE GARCIA-GUERRA whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683